Citation Nr: 1537325	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral sciatic nerve disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a variously diagnosed psychiatric disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on housebound status.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and December 2012 rating decisions by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a hearing before a decision review officer (DRO) was held.  In July 2015, a Travel Board hearing was held was held before the undersigned.  Transcripts of both hearings are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral sciatic nerve disability and a psychiatric disability (on de novo review), and the matter of entitlement to SMC based on the need for A&A or on housebound status are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1994 Board decision declined to reopen a claim of service connection for a variously diagnosed psychiatric disability that had been previously denied essentially on the basis that any such disability was not shown to be related to the Veteran's service or to have been caused or aggravated by his service connected low back disability.

2.  Evidence received since the October 1994 Board decision includes a report of a January 2015 psychological evaluation indicating that the Veteran has a mood disorder due to chronic pain from injuries sustained during service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A.      §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants the portion of the claim that is being addressed (reopens the claim of service connection for a psychiatric disability), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2015 hearing the undersigned explained that there was a prior final Board decision on this claim, that new and material evidence was needed to reopen the claim before the Board could again consider it on the merits, identified the type of evidence that would service to reopen the claim, and identified what was needed to substantiate the underlying claim of service connection.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated in 38 C.F.R. § 3.103(c)(2) were satisfied.
Legal Criteria, Factual Background, and Analysis

An October 1994 Board decision continued a denial of the Veteran's claim of service connection for a variously diagnosed psychiatric disability (that was previously denied essentially based on a finding that there was no nexus between any psychiatric disability and the Veteran's service or his service connected low back disability).  He did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and the October 1994 Board decision is final based on the evidence of record at the time.  38 U.S.C.A. § 7104.

When there is a prior final Board decision on a claim, such claim may not be considered and allowed based on the same factual basis.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record at the time of the October 1994 Board decision included the Veteran's STRs which showed incidental notations of anxiety and depression in service and postservice VA treatment records which showed that he received treatment for a multiple joint pain syndrome during the mid-1980s to which depression was attributed, and also sustained postservice injuries, including in accidents.  Also of record was an October 1991 report indicating that the Veteran reported a number of stressors that triggered a depressive episode, including being out of work, medical problems, and financial difficulties.  An Axis I diagnosis of a single episode of major depression without psychotic features was noted.  On October 1992 VA neurological disorders examination, it was noted that the Veteran was "probably suffering from either chronic depression with anxiety or some type of mild schizophrenia."

Evidence received since the October 1994 Board decision includes a report of a January 2014 private psychological evaluation that found the Veteran has an Axis I diagnosis of a mood disorder due to chronic pain.  The report notes that he has chronic depression due to chronic pain from injuries sustained in service, including to his back, hand, toe, and ribs.  This evidence was not in the record in 1994, and is new.  As it identifies a psychiatric disability and relates it, in part, to the Veteran's service-connected back disability, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.  Particularly  in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the evidence received since the prior final Board decision is both new and material, and that the claim of service connection for a psychiatric disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.


REMAND

A Social Security Administration (SSA) Decision in the record indicates that the Veteran is receiving SSA disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, must be secured.  

The Veteran contends that he has a bilateral sciatic nerve disability/radiculopathy that is secondary to his service-connected back disability.  On May 2012 VA peripheral nerves examination, diagnoses of sensory neuropathy in four limbs secondary to diabetes mellitus and a history suggestive of mild right radiculopathy, likely L5-S1were diagnosed.  [Notably, diabetes is not service-connected.]  The examiner opined that the Veteran's chronic back strain superimposed on congenital spondylolysis and spina bifida was not causing symptoms of right radiculopathy as a February 2007 electromyogram (EMG) study was negative for radiculopathy and was positive for sensory peripheral neuropathy.  The Board notes that such EMG report indicated that the abnormalities in the left peroneal nerve at the ankle are most likely due to remote trauma and that a chronic or old lumbosacral radiculopathy could not be determined in the right lower extremity due to submaximal effort and limitations in evaluating voluntary motor unit potentials.  November 2013 and January 2014 VA treatment records note a history of lumbar radiculopathy.  In July 2015, the Veteran testified that he has radiculopathy in his legs that is separate from the diabetic neuropathy in his feet.  He stated that the tingling comes from his back.  The Board finds that the evidence is unclear as to whether the Veteran has a neurological disability of the lower extremities that is attributable to his service-connected low back disability.  Accordingly, a VA examination to secure an adequate medical opinion in the matter is necessary.

As was noted above, the Veteran submitted a private psychological evaluation indicating that he has a mood disorder secondary to chronic pain, to include of the back.  He alleges that he has a psychiatric disability secondary to his service-connected back disability.  In light of the submitted evidence suggesting that may be so, a remand for a medical opinion that adequately addresses that medical question is necessary. 

The Veteran also contends that he is entitled to SMC based on the need for regular A&A of another person or at the housebound rate due to his service-connected back disability.  He was last evaluated by VA to assess his need for housebound status or for regular A&A in August 2012.  In July 2015, he testified that his impairment with respect to self-care functions has deteriorated since. He stated that he feeds himself, goes to the bathroom unassisted, and dresses himself, but cannot don his shoes without help, cannot cook, has to use a walk-in bathtub and needs assistance climbing out of bed or a bathtub.  He also testified that he cannot bend, cannot stay home alone, and cannot leave his home or climb out of a car unassisted.  Notably, as he alleges that memory loss from his psychiatric disability impacts on his ability to take his medications unassisted, the claim for A&A is inextricably intertwined with the claim seeking service connection for a psychiatric disability and consideration of the appeal on the claim for A&A or a housebound rating must be deferred pending resolution of the service connection for a psychiatric disability claim.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  The AOJ should secure for the record copies of all updated/outstanding clinical records of any VA and/or private treatment the Veteran has received for psychiatric, low back, and lower extremity neurological disabilities.

3.  The AOJ should thereafter arrange for the Veteran to be examined by a neurologist to determine whether he has a neurological disability of the lower extremities that is related to/a manifestation of his service-connected low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction.  Any tests or studies indicated (and specifically including updated EMG studies) should be completed.  Upon examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a)  Identify (by diagnosis) any (and each) neurological disability entity of the lower extremities found.

(b)  Identify the likely etiology of each neurological disability of the lower extremities diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity was caused or aggravated by the Veteran's service-connected chronic back strain superimposed on congenital spondylosis and spina bifida?

(c) Describe the impact of the Veteran's service connected low back disability (and any related complications) on his functional ability with respect to activities of daily life, and in particular the impact on self-care functions and to protect himself in his daily environment.  Is he able to/does he leave the premises of his domicile unassisted.

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine whether he has a psychiatric disability that is secondary to (was caused or aggravated by) his service-connected low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide an opinion that responds to the following:

(a)  Identify (by diagnosis) each psychiatric disability entity found/shown by the record.  Express (with rationale) agreement or disagreement with any psychiatric diagnosis shown in the record during the pendency of the instant claim but not found on current examination.  

(b)  Identify the likely etiology of each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by the Veteran's service-connected low back disability (chronic back strain superimposed on congenital spondylosis and spina bifida)?

(c) If a diagnosed psychiatric disability is determined to be secondary to/caused or aggravated by the Veteran's service connected disability, comment further on the impact the psychiatric disability has on daily activity functioning, particularly with respect to daily activity function (e.g., do symptoms of the psychiatric disability, such as memory loss render him less capable of tending to self-care functions, and if so, to what extent?)  Provide examples of the functions impacted.  

(d) Express agreement or disagreement with the January 2014 private psychologist's opinion to the effect that the Veteran has a mood disorder, in part due to his service connected low back disability;

The examiner must include rationale with all opinions.

5.  Thereafter, the AOJ should review the record, arrange for any further development suggested by the responses to that ordered, and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


